United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PATROL,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1436
Issued: August 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 1, 2016 appellant, through counsel, filed a timely appeal from a May 13, 2016
merit decision and a June 6, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a right foot
injury causally related to the June 3, 2010 employment incident; and (2) whether OWCP
properly denied appellant’s request for an oral hearing.
FACTUAL HISTORY
This case has previously been before the Board. On June 4, 2010 appellant, then a 37year-old customs and border patrol officer, filed a traumatic injury claim (Form CA-1), alleging
that on June 3, 2010 she developed a bump on the bottom of her right foot and experienced pain
when walking and when putting pressure on her big toe. She noted that the cause of the injury
was unknown, but that she was working in the vehicle export office and was walking up and
down stairs. Appellant did not stop work. In an April 4, 2012 decision, the Board affirmed an
April 14, 2011 OWCP decision. The Board found that appellant had not met her burden of proof
to establish a right foot injury causally related to her June 3, 2010 employment incident as she
submitted insufficient medical evidence addressing causal relationship.3 In a decision dated
April 16, 2014, the Board again affirmed a June 18, 2013 OWCP decision,4 finding that
appellant had failed to meet her burden of proof to establish a right foot injury causally related to
her June 3, 2010 employment incident. The facts and circumstances as set forth in the Board’s
prior decision are incorporated herein by reference.
On January 27, 2015 counsel requested reconsideration.
He provided a
December 16, 2014 report from Dr. Catherine Watkins Campbell, a Board-certified family
practitioner specializing in occupational medicine. Dr. Watkins Campbell reported that appellant
had developed subacute pain in the right great toe area on June 3, 2010 with no history of prior
symptoms. Appellant indicated to Dr. Watkins Campbell that on June 3, 2010 she worked a 12hour shift and repeatedly had to ascend and descend a flight of seven to eight concrete steps
approximately 78 times during that shift. She believed that the stair climbing was the inciting
activity for the onset of her symptoms. Appellant reported seeking treatment the next day at a
local urgent care facility where right foot x-rays were negative. Dr. Watkins Campbell noted a
magnetic resonance imaging (MRI) scan of the right foot revealed aseptic necrosis of the medial
sesamoid bone. Appellant reported returning to light-duty work on July 16, 2010 and full duty
on August 15, 2010. She underwent a surgical removal of a mass, which was identified as a
segment of tendon with mild degenerative changes. Dr. Watkins Campbell noted that on
October 12, 2012 Dr. Kenneth Goldstein, a podiatrist, surgically removed the medial sesamoid
bone. Appellant subsequently retired on disability.
On physical examination, Dr. Watkins Campbell noted findings that included a
moderately antalgic gait, a mildly tender small-sized mass in the plantar fascia of the medial
arch, atrophic skin changes and hair loss on the right foot, and asymmetric muscle atrophy with
the right. She noted limited right foot dorsiflexion as well as limited plantar flexion, inversion,
and eversion. Appellant also had variable decreased sensation to pinprick in the right lower leg.
3

Docket No. 11-1885 (issued April 4, 2012).

4

Docket No. 14-23 (issued April 16, 2014).

2

Dr. Watkins Campbell diagnosed complex regional pain syndrome (CRPS), medial sesamoid
fracture of the right foot, and aseptic necrosis of the medial sesamoid bone of the right foot. She
referenced an article from the Journal of Foot Surgery titled “Symptomatic Bipartite Sesamoids”
(Frankel and Harrington, pages 318-323) and noted that it was probable that appellant’s right
medial sesamoid bone and the fibrocartilage connection between the bones was disrupted with
repeated hyperextension of the right big toe going up and down the concrete steps.
Dr. Watkins Campbell noted that because there was no sharp bony disruption, the x-rays
obtained on the date of injury did not identify an acute fracture, but there was “most likely” a
fibrocartilage fracture of the right medial sesamoid bone. She opined that the inciting event
resulted in significant disruption of the mechanical function of the sesamoid bones within the
flexor halluces tendon, which caused subsequent avascular and aseptic necrosis of one or both of
the fragments. Dr. Watkins Campbell advised that the CRPS condition was causally related to
the June 3, 2010 injury event. She opined that in all reasonable medical probability repeatedly
ascending and descending concrete steps and the repeated extension of the right big toe directly
resulted in the separation or fracture of the fibrocartilage of the bipartite medial sesamoid bone.
This activity caused a disruption in the manner in which the medial and lateral sesamoid bones
function causing inflammation and subsequent necrosis of the medial bone.
Dr. Watkins Campbell noted that there was clear evidence of CRPS of the leg. In addition to
CRPS, she opined that the diagnosed conditions were work related.
In an April 2, 2015 letter, OWCP notified appellant that it was unable to process her
January 27, 2015 reconsideration request because she had appealed her claim to the Board and it
was currently being processed. It indicated that she could only elect one method of appeal at a
time. OWCP further advised that no further action would be taken on appellant’s
reconsideration request received on January 17, 2015.
By letter dated June 19, 2015, received by OWCP on June 23, 2015, again appellant,
through counsel, requested reconsideration and indicated that the January 27, 2015
reconsideration request was based on the Board’s decision dated April 16, 2014. She requested
OWCP process the timely January 27, 2015 reconsideration request.
In a decision dated May 13, 2016, OWCP denied modification.
On May 25, 2016 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative.
In a decision dated June 6, 2016, an OWCP hearing representative denied appellant’s
request for a telephone hearing. It noted that the Board had previously issued a decision on
April 16, 2014 on the issue of whether she sustained a June 3, 2010 injury and advised that it did
not have jurisdiction to review the decision of the Board. OWCP also noted that, while appellant
was not entitled to a hearing as a matter of right, it had further considered the matter, in its

3

discretion, and found that the hearing request was further denied because appellant could pursue
the matter through the reconsideration process.5
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components, which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.8 The second component of fact of
injury is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish causal relationship between the condition, as
well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.9
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.10 The weight of medical evidence is determined by its reliability, its
5

It appears that OWCP inadvertently indicated that since the Board previously issued a decision on the issue of
whether appellant sustained an injury on June 3, 2010 the Branch of Hearings and Review had no jurisdiction to
review the Board decision. However, section 8124(b)(1) of FECA, provides that appellant was not entitled to an
oral hearing if he or she had previously requested reconsideration pursuant to 5 U.S.C. § 8128(a) of FECA. See
Peggy R. Lee, 46 ECAB 527 (1995) (where the Board found that appellant’s request for an oral hearing was made
after OWCP issued its decision on her request for reconsideration made pursuant to 5 U.S.C. § 8128 and therefore
appellant was not entitled to an oral hearing before an OWCP hearing representative as a matter of right).
6

Supra note 2.

7

Gary J. Watling, 52 ECAB 357 (2001).

8

Michael E. Smith, 50 ECAB 313 (1999).

9

Id.

10

Leslie C. Moore, 52 ECAB 132 (2000).

4

probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.11
ANALYSIS -- ISSUE 1
The Board finds that the medical evidence of record is insufficient to establish that
appellant sustained a right foot injury due to the June 3, 2010 work incident.
Appellant submitted a December 16, 2014 report from Dr. Watkins Campbell who
diagnosed medical sesamoid fracture of the right foot, aseptic necrosis of the medial sesamoid
bone of the right foot and complex regional pain syndrome lower extremity. She opined that it
was probable that the fibro cartilaginous tissue of appellant’s right medial sesamoid bone was
most likely disrupted causing a fibrocartilage fracture of the right medial sesamoid bone as a
result of repeated hyperextension of the right big toe going up and down the concrete steps. The
Board notes that Dr. Watkins Campbell’s report provides some support for causal relationship,
but is insufficient to establish that the claimed right foot condition was causally related to her
employment duties. In her report, Dr. Watkins Campbell opined that it was “probable” and
“most likely” that the fibrocartilage fracture of the right medial sesamoid bone was the result of
going up and down the concrete steps. At best, this report provides only speculative support for
causal relationship.12 Dr. Watkins Campbell provided insufficient medical reasoning to support
her opinion on causal relationship.
Dr. Watkins Campbell further opined that the inciting event of June 3, 2010 resulted in
significant disruption of the mechanical function of the sesamoid bones and flexor halluces
tendon, which caused subsequent avascular and aseptic necrosis of one or both of the fragments.
She advised that CRPS was causally related to the injury event that occurred on June 4, 2010.
Dr. Watkins Campbell referenced medical literature and opined that, in all reasonable medical
probability, ascending and descending concrete steps with the repeated extension of the right big
toe directly resulted in the separation or fracture of the fibrocartilage of the bipartite medial
sesamoid bone. She opined that this activity caused a disruption of the mechanism in which the
medial and lateral sesamoid bones function causing ultimate inflammation and subsequent
necrosis of the medial bone. Dr. Watkins Campbell noted that there was clear evidence of CRPS
of the lower extremity. Again, she did not explain how such activity would result in the
diagnosed condition. Dr. Watkins Campbell did not adequately explain why walking on stairs on
or about June 3, 2010 was a competent cause or contributor to appellant’s diagnosed right foot
conditions.13 She also did not clearly explain how the referenced medical literature applied to
appellant’s situation.14 The Board finds that, although Dr. Watkins Campbell provided some
11

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
12

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D.,
57 ECAB 734 (2006).
13

Supra note 12.

14

See Roger G. Payne, 55 ECAB 535 (2004) (excerpts from publications have little probative value in resolving
medical questions unless a physician shows the applicability of the general medical principles discussed in the
articles to the specific factual situation in a case).

5

support for causal relationship, this report is insufficient to establish the claim as she failed to
provide sufficient medical rationale explaining the basis of her conclusion regarding the causal
relationship between appellant’s right foot condition and the factors of employment.
Consequently, the medical evidence of record is insufficient to establish that the June 3,
2010 work incident caused or aggravated a diagnosed medical condition. Appellant has failed to
meet her burden of proof.
On appeal appellant asserts that she has established fact of injury and noted that her
condition, specifically possible fracture and osteonecrosis, could be caused by the trauma she
reported on June 3, 2010. As noted, however, the Board found she has not submitted sufficient
medical evidence to explain how walking on stairs on June 3, 2010 caused or aggravated the
diagnosed right foot condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before a
hearing representative, states: Before review under section 8128(a) of this title, a claimant for
compensation not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the decision, to a
hearing on his or her claim before a representative of the Secretary.15 A hearing is a review of an
adverse decision by a hearing representative. Initially, the claimant can choose between two
formats: an oral hearing or a review of the written record. In addition to the evidence of record,
the claimant may submit new evidence to the hearing representative.16 The Branch of Hearings
and Review, in its broad discretionary authority in the administration of FECA, has the power to
hold hearings in certain circumstances where no legal provision was made for such hearings and
must exercise this discretionary authority in deciding whether to grant a hearing.17 The Board
has held that it must exercise its discretion to grant or deny a hearing when the request is
untimely or made after reconsideration under section 8128(a).18
ANALYSIS -- ISSUE 2
On May 25, 2016 appellant requested an oral hearing with the Branch of Hearings and
Review. The Board finds that, because she had previously requested reconsideration under
section 8128 of FECA, she was not entitled to a hearing as a matter of right under section
8124(b)(1). OWCP exercised its discretion and determined that the issue in the case could be
15

5 U.S.C. § 8124(b)(1).

16

20 C.F.R. § 10.615.

17

D.M., Docket No. 08-1814 (issued January 16, 2009).

18

See R.T., Docket No. 08-0408 (issued December 16, 2008).

6

resolved equally well through a request for reconsideration and the submission of additional
evidence. The Board therefore finds that OWCP did not abuse its discretion in denying
appellant’s request for an oral hearing in its June 6, 2016 decision.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish a right foot
injury causally related to the June 3, 2010 employment incident. The Board further finds that
OWCP did not abuse its discretion in denying her request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the June 6 and May 13, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 8, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

